DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a male portion” in line 5, which it appears should instead recite “a male ratchet portion” to maintain consistent terminology throughout the claims (see, e.g., “the male ratchet portion” recited in dependent claims 2-5).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krementsov (US Patent No. 5,658,295).

	Regarding claim 1, Krementsov discloses a cervix dilation caliper comprising: 
a graduated palm plate (8) defining a first plate side with a female ratchet portion (16) and a plurality of graduated indicia (see Figures 5-8 and col. 2, lines 31-35 and col. 4, lines 16-23 and 36-39); 
an index finger lever arm (4) pivotally attached to the first plate side at a pivot point (11) in the graduated palm plate, a male portion (17) engaged with the female ratchet portion and at least one of the graduated indicia viewable via a window in the index finger lever arm (see Figures 1-2 and col. 2, lines 20-30); 
a second finger lever arm (3) pivotally attached to a second plate side of the graduated palm plate at the pivot point, the cervix dilation caliper configured to splay the index finger lever arm and the second finger lever arm apart like scissors (see Figures 1-3 and col. 2, lines 20-30); 
a first finger cuff (10) attached to an index finger distal end of the index finger lever arm (see Figures 1-2); and 
a second finger cuff (9) attached to a second finger distal end of the second finger lever arm (see Figures 1-2).  
Regarding claim 2, Krementsov discloses the male ratchet portion comprises at least one pin (17) and the female ratchet portion comprises a plurality of slots (16) (see Figures 7-8 and col. 4, lines 16-23 and 36-39).
Regarding claim 6, Krementsov discloses the graduated palm plate has a plate leading edge and a plate trailing edge, the second finger lever arm comprises a retention tab that retains the second finger lever arm between the plate leading edge and the plate trailing edge, the second finger lever arm unconstrained to freely move between the leading edge and the trailing edge (see Figures 1-2 and 5).  
Regarding claim 7, Krementsov discloses the plurality of slots are arranged in an arc (see Figure 5).  
Regarding claim 8, Krementsov discloses the first finger cuff completes at least 270º of a circle with a slot that is no more than 90º of the circle (see Figures 1-2 and 4).
Regarding claim 14, Krementsov discloses a method comprising: 
providing a cervix caliper possessing: a first finger arm (4) having a first proximal arm attachment region and a first free distal region, a second finger arm (3) having a second proximal arm attachment region and a second free distal region, the finger arms pivotally attached to a palm plate (8) at a pivot point (11) at the proximal arm attachment regions (see Figures 1-2); 
capturing a first finger in a first finger cuff (10), the first finger cuff attached to the first free distal region (see Figure 2 and col. 3, lines 19-28);   
capturing a second finger in a second finger cuff (9), the second finger cuff attached to the second free distal region (see Figure 2 and col. 3, lines 19-28); 
after the capturing steps, opening the cervix caliper in a scissor motion by spreading the first finger and the second finger apart to touch a dilated cervix at approximately a largest diameter across the dilated cervix (see col. 3, lines 29-40); 
reading an indicium singled out from a set of graduated indicia on the palm plate (see col. 2, lines 31-35), the indicium singled out via a one-way ratchet comprising a male ratchet component (17) on the first finger arm and a female ratchet component (16) on the palm plate (see Figures 5-8 and col. 3, lines 29-40 and col. 4, lines 16-23 and 36-39). 
Regarding claim 15, Krementsov discloses bending the first finger arm and the second finger arm at a plurality of finger bending grooves disposed on the finger arms when curling the fingers (see col. 4, lines 52-66).
Regarding claim 18, Krementsov discloses the first finger is an index finger and the second finger is a middle finger (see Figure 2).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krementsov, further in view of Martin et al. (US Publication No. 2016/0270714 A1) (cited by Applicant).

Regarding claim 3, Krementsov discloses the male ratchet portion comprises at least one ramped tooth (17) and the female ratchet portion comprises a plurality of slots (16) that mate with the at least one ramped tooth (see Figures 7-8 and col. 4, lines 16-23 and 36-39) but does not specifically teach the at least one ramped tooth only capable of moving along the plurality of slots in one direction. However, Martin et al. teaches at least one ramped tooth only capable of moving along the plurality of slots in one direction (see Figures 3C-E and [0075]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cervix dilation caliper of Krementsov to include the at least one ramped tooth only capable of moving along the plurality of slots in one direction, as disclosed in Martin et al., so as to fix the length of the measuring device after the dilation measurement (see Martin et al.: [0073]).
Regarding claim 4, Krementsov in view of Martin et al. teaches the male ratchet portion is defined by at least one ramped tooth defined by at least one ramped edge and a trailing vertical edge (see Krementsov: Figures 5-8 and col. 4, lines 16-23 and 36-39 and Martin et al.: Figures 3D-E and [0076]-[0077]) but does not specifically teach the trailing vertical edge extends essentially orthogonally from the index finger lever harm. However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the ramped tooth of Krementsov in view of Martin et al. to have a trailing vertical edge extending essentially orthogonally from the index finger lever arm, since applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of fixing the position of index finger lever arm with the palm plate at various positions corresponding to the graduated indicia. In re Dailey, 149 USPQ 47 (1966).
Regarding claim 5, Martin et al. teaches the male ratchet portion slidably engages the female ratchet portion along the ramped edge and lockingly engages the female ratchet portion at the trailing vertical edge (see Figures 3D-E and [0076]-[0077]).
Regarding claim 13, it is noted Krementsov does not specifically teach the cervical dilation calipers are disposed on an inside of a rubber glove, the cervical dilation calipers configured to be attached by a human hand and rubber glove adapted to cover the cervical dilation calipers and the human hand. However, Martin et al. teaches the cervical dilation calipers are disposed on an inside of a rubber glove (110), the cervical dilation calipers configured to be attached by a human hand and rubber glove adapted to cover the cervical dilation calipers and the human hand (see Figure 3A and [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cervix dilation caliper of Krementsov to include the cervical dilation calipers are disposed on an inside of a rubber glove, the cervical dilation calipers configured to be attached by a human hand and rubber glove adapted to cover the cervical dilation calipers and the human hand, as disclosed in Martin et al., so as to maintain sterility of the practitioner’s hand during use.
Regarding claim 19, Krementsov discloses a cervix dilation measurement caliper comprising: 
a first finger lever arm (4) pivotally attached to a palm plate (8) in a first proximal region of the first finger lever arm via a pivot point (see Figures 1-3 and col. 2, lines 20-30); 
a second finger lever arm (3) pivotally attached to the palm plate in a second proximal region of the second finger lever arm via the pivot point (see Figures 1-3 and col. 2, lines 20-30); 
a first finger cuff (10) attached to a first distal region of the first finger lever arm, the first finger cuff configured to capture a first human finger (see Figures 1-2); 
a second finger cuff (9) attached to a second distal region of the second finger lever arm, the second finger cuff and a configured to capture a second human finger (see Figures 1-2); 
at least one male ratchet protrusion (17) extending from the first finger lever arm, the male ratchet protrusion mating with one of a plurality of female ratchet recessions (16) in the palm plate (see Figures 5-8 and col. 2, lines 31-35 and col. 4, lines 16-23 and 36-39); and
graduated indicia displayed in a path following the plurality of female ratchet recessions, the graduated indicia corresponding to different dilated cervix diameters (see col. 3, lines 55-61), 
one of the graduated indicia configured to be singled out via the first finger lever arm when the cervix dilation measurement caliper is at least partially splayed to measure one of the different dilated cervix diameters (see col. 3, lines 55-61).
It is noted Krementsov does not specifically teach the male ratchet protrusion and the female ratchet recession only permitting one way pivoting movement of the first finger lever arm across the palm plate. However, Martin et al. teaches the male ratchet protrusion and the female ratchet recession only permitting one way pivoting movement of the first finger lever arm across the palm plate (see Figures 3C-E and [0075]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cervix dilation measurement caliper of Krementsov to include the male ratchet protrusion and the female ratchet recession only permitting one way pivoting movement of the first finger lever arm across the palm plate, as disclosed in Martin et al., so as to fix the length of the measuring device after the dilation measurement (see Martin et al.: [0073]).
Regarding claim 20, Krementsov teaches the at least one male ratchet protrusion is a ramped tooth and the plurality of female ratchet recessions are slots in the palm plate (see Figures 7-8 and col. 4, lines 16-23 and 36-39).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krementsov.
Regarding claim 9, Krementsov teaches the first finger cuff is less than a complete circle and may be constructed of a springy material so as to be expandable (see Figure 4 and col. 3, lines 11-14) but does not specifically teach the first finger cuff is less than 180° of a circle with a slot that is no less than 180° of the circle.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the first finger cuff of Krementsov to be less than 180° of a circle with a slot that is no less than 180° of the circle, since applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of accommodating different sized fingers. In re Dailey, 149 USPQ 47 (1966).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krementsov, further in view of Bailey (US Publication No. 2015/0148809 A1).

Regarding claim 10, it is noted Krementsov does not specifically teach the first finger cuff is pivotally attached to the index finger lever arm. However, Bailey teaches the first finger cuff (230) is pivotally attached (via pin 252) to the index finger lever arm (110, 210) (see Figure 1C and [0026] and [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cervix dilation caliper of Krementsov to include the first finger cuff is pivotally attached to the index finger lever arm, as disclosed in Bailey, so as to adapt to the angulation of the space to be measured (see Bailey: [0026]).
Regarding claim 17, it is noted Krementsov does not specifically teach at least the first finger cuff is attached to the first free distal region via a pivot pin, the first finger cuff pivoting about the pivot pin. However, Bailey teaches at least the first finger cuff (230) is attached to the first free distal region via a pivot pin (252), the first finger cuff pivoting about the pivot pin (see Figure 1C and [0026] and [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krementsov to include the first finger cuff is attached to the first free distal region via a pivot pin, the first finger cuff pivoting about the pivot pin, as disclosed in Bailey, so as to adapt to the angulation of the space to be measured (see Bailey: [0026]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krementsov, further in view of Agrawal et al. (US Publication No. 2022/0202407 A1).

Regarding claim 11, it is noted Krementsov does not specifically teach an index fingertip extender extending distally from the first finger cuff and second fingertip extender extending distally from the second finger cuff. However, Agrawal et al. teaches an index fingertip extender (8) extending distally from the first finger cuff and second fingertip extender extending distally from the second finger cuff (see Figures 19, 21, 29, and 31 and [0048] and [0229]-[0230]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cervix dilation caliper of Krementsov to include an index fingertip extender extending distally from the first finger cuff and second fingertip extender extending distally from the second finger cuff, as disclosed in Agrawal et al., so as to extend the length of the device that can be inserted into the cervix and accommodate user’s with various sizes of fingers.
Regarding claim 12, Agrawal et al. teaches the index fingertip extender and the second fingertip extender are equal lengths (see [0048]).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, either singly or in combination, the specifically claimed combination of the first and second finger arms pivotally attached to a palm plate such that the first finger arm can only move in one direction along the palm plate and the second finger arm can move in two directions along the palm plate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791